 In the MatterOfMCWANECAST IRON PIPECOMPANYandSTEELWORKERS ORGANIZINGCOMMITTEECase No. B-1653.-Decided January 15, 1940CastIron Pipe Manufacturing Industry-InvestigationofRepresentatives:controversy concerningrepresentation of employees: employerrefuses to enterinto an exclusive bargainingcontract withpetitioning industrial union ; rivalorganizations;controversyconcerning appropriateunit-Units Appropriate forCollective Bargaining:craft orindustrial:factors evenly balanced;election todetermine;separate unit of pattern makers excluding foremen, if election showsthese employees desire it;unit composedof all other productionand main-tenance employeesexcludingforeman-ElectionsOrderedMr. Clarence D. MusserandMr. Alexander E. Wilson, Jr.,for theBoard.Mr. Yelverton CowherdandMr. Noel R. Beddow,of Birmingham,Ala., for the S. W. O. C.Mr. J. A. Lipscomb,of Bessemer, Ala., for the Association.Mr. Jelkes H. Cabaniss,of Birmingham, Ala., for the Company.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn September 21, 1939, Steel Workers Organizing Committee,herein called the S. W. O. C., filed with the Regional Director forthe Tenth Region (Atlanta, Georgia) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of McWane Cast Iron Pipe Company, Birmingham, Ala-bama, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat., 449, herein called the Act.OnNovember 25, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriatehearingupondue notice.19 N. L. R.B.,No. 53.458 McIVANE CAST IRON PIPE COMPANY459On November 27, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theS.W. O. C. Pursuant to notice, a hearing was held on December - 6,1939, at Birmingham, Alabama, before E. G. Smith, the Trial Ex-aminer duly designated by the Board.At the hearing, PatternMakers' Association of Birmingham, affiliated with Pattern MakersLeague of North America, herein called the Association, filed a peti-tion to intervene which was granted by the Trial Examiner.Theruling is hereby affirmed.The Board, the Company, the S. W. O. C.,and the Association were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing the TrialExaminer made a number of rulings on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On December 18, 1939, the Association filed a brief which we haveconsidered.Pursuant to notice, a hearing was held before the BoardinWashington,,D. C., on December 21, 1939, for the purpose of oralargument.The Association was represented by counsel and partici-pated in the argument before the Board. The Company and theS.W. O. C. did not appear.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcWane Cast Iron Pipe Company, an Alabama corporation, isengaged at its plant in Birmingham, Alabama, in the manufactureand sale of cast-iron pipe and fittings.The raw materials, consistingprincipally of pig iron, cast iron, scrap, and coke, purchased annuallyby the Company are valued at approximately $100,000, of whichapproximately 90 per cent are purchased in the State of Alabama. Itproduces annually more than 25,000 tons of manufactured products,valued at approximately $1,000,000, of which 90 per cent are shippedfrom its plant to destinations outside the State of Alabama. It em-ploys approximately 475 production and maintenance employees; 2pattern makers and a pattern-maker foreman; and about 75 super-visory and clerical employees.''These facts were taken from a stipulation.All parties agreed that the Company was.engaged in interstate commerce, within the meaning of Section 2 (6) of the Act. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership all employees of the Company except clerical and super-visory employees.Pattern Makers Association of Birmingham is a labor organizationaffiliated with Pattern Makers League of North America, and throughitwith the American Federation of Labor, admitting to membershipall pattern makers and apprentices employed by the Company.M. THE QUESTION CONCERNING REPRESENTATIONShortly before the hearing, the S. W. O. C. requested the Companyto enter into a written bargaining contract, providing for the recogni-tion of the S. W. O. C. as the exclusive representative of all theCompany's employees.The Company declined to accept this contract.At the hearing the S. W. O. C. and the Association presented con-flicting claims concerning the appropriate bargaining unit.We find that a question has arisen concerning the representationof employees of the Company.IV.TILE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITSThe S. W. O. C. contends that all ppoduction and maintenanceemployees, excluding supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining.TheAssociation opposes the inclusion of the two pattern makers em-ployed by the Company in the large unit and requests the estab-lishment of a separate unit for pattern makers excluding foremen.For the past several years the Company has met with employeerepresentatives of the S.W. O. C.2 to discuss working conditions.2 The record does not reveal the unit that the S. W. O. (' purported to represent at thosemeetings. McWANRCAST IRONPIPE COMPANY461As a result of these meetings certain working rules were agreed uponand embodied in a written statement signed by the Company.Thefirst statement dated March 19, 1935, was subsequently revised in1936 and 1937.Although the extent and results of such meetings arenot indicated in the record,the Company has also met with its pat-tern makers concerning wages, hours,and working conditions.How-ever, no representative of the pattern makers employed by theCornpiiny.has,ever,requested the Company to bargain collectively.The Company made.no contention as to the appropriate unit. Itasserted that it has met"with all groups of employees or their rep-resentatives that have presented themselves,"but has not accordedexclusive recognition to any.Pattern makers are a well-defined and highly skilled craft.Thetwo pattern makers employed by the Company work under the pat-tern-maker foreman in a building separated from the rest of the plantand produce all the patterns used in the plant.,A question aroseat the hearing as to the classification of Thompson,who does somework in the pattern shop.The Company classifies.Thompson as acarpenter and there is no evidence that he is a skilled pattern maker.We find that he is not a pattern maker.Since it appears from the evidence that the pattern makers couldfunction either as a separate unit or as a part of a single industrialunit,we hold that the determining factor is the desires of theemployees themselves.3Therefore,an election willbe held among the pattern makers ex-cluding foremen, employed by the Company to determine whetherthey desire to be represented by the S. W. 0. C. or by the Associationfor the purposes of collective bargaining,or by neither.If a ma-jority of such employees choose the Association, we shall hold thatthey constitute a separate appropriate unit; if a majority of suchemployees choose the S. W. 0. C., we shall hold that they constitutea part of the single industrial unit requestedby the S. W. 0. C.We find that all production and maintenance employees of theCompany, excluding supervisory and clerical employees,may prop-erly constitute a unit appropriate for the purposes of collectivebargaining which would insure to the employees of the Companythe full benefit of the right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.Asindicated above, pattern makers may or may not be included insuch unit, depending on the result of an election which we shallorder.We shall,therefore,make no final determination of the ap-8Matter of The Globe Machine and StampingCo. andMetal Polishers Union, Local No. 3,et al.,3 N. L. R. B. 294, and subsequent cases. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate unit pending the election to be conducted among thepattern makers.VI.THE DETERMINATIONOF REPRESENTATIVESThe S. W. O. C. claims to represent approximately 375 employees,within the unit it contends to be appropriate. In support of thisclaim, the S. W. O. C. introduced in evidence its membership ledgerand a block of promissory notes alleged to have been executed by itsmembers for their initiation fees.This evidence was withdrawn byagreement of all parties after it was examined by the Trial Examinerwho reported that there were 362 of such notes.The record doesnot reveal the dates or authenticity of these notes or whether allmembers of the S. W. O. C. are now employed, by the company.The Association claims to represent the two pattern makers andintroduced in evidence an affidavit signed by them, dated December5, 1939, wherein they designate the Association as their representa-tive.However, the S. W. O. C. claims to represent more than onepattern maker.We find the question concerning representation which has arisencan best be resolved by separate elections by secret ballot among thepattern makers and among the other production and maintenanceemployees, of the Company.We shall direct that such electionsbe held.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of MeWane Cast Iron Pipe Company, Birming-ham, Alabama, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with McWane Cast Iron Pipe Company, Birmingham, Ala-bama, elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction MoWANECAST IRON PIPECOMPANY463of Elections, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent forNational Labor Relations Board and subject to Article III, Section 9,,of said Rules and Regulations, among :(1)All the pattern makers employed by said Company duringthe pay-roll period last preceding the date of this Direction ofElections, including any who did not work during such pay-rollperiod because they were ill or on vacation, and any who were thenor have since been temporarily laid off, but excluding foremen andemployees who have since quit or been discharged for cause, to.determine whether they desire to be represented by Pattern MakersAssociation of Birmingham, affiliated with the American Federationof Labor, or by Steel Workers Organizing Committee, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining, or by neither;(2)All production and maintenance employees who were em-ployed by the said Company during the pay-roll period last pre-ceding the date of this Direction of Elections, including any whodid not work during such pay-roll period because they were ill oron vacation and employees who were then or have since been tem-porarily laid off, but excluding all pattern makers and all super-visory and clerical employees and any employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Steel Workers Organizing Committee,:affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.MR,EDWIN S. SMITH,dissenting :For the reasons given in my dissenting opinion inMatter of Allis--Chalmers Manufacturing Company,4I would not permit the patternmakers to set themselves apart in a bargaining unit separate fromthe industrial unit.4Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobileWorkers of America, Local 248,4 N. L.R. B. 159.